Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
1.	This communication is in response to applicant's 02/10/2021 Amendment in the application of Zhu for the "END MARKER SENDING METHOD" filed 09/17/2019.   This application is a continuation of PCT/CN2017/077123, filed 03/17/2017.  The amendment and response has been entered and made of record.  Claims 1, 4, 9 have been amended.  Claims 1-16 are pending in the present application. 

2.          Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

3.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s disclosure in all aspects.  In addition, the Applicant has not argued any narrower interpretation of the claim limitations, nor amended the claims significantly enough to construe a narrower meaning to the limitations. Since the claims breadth allows multiple interpretations and meanings, which are broader than Applicant’s disclosure, the Examiner is required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response and reiterates the need for the Applicant to distinctly define the claimed invention.

4.      In response to Applicant’s argument that there is no suggestion to combine the references, i.e., Miao et al. (US#2016/0127959) in view of Wang et al. (US#9,538,563) as proposed in the office action.  The Examiner recognizes that references cannot be arbitrarily combined and that In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
Since no substantial amendments have been made and the Applicant’s arguments are not persuasive, the claims are drawn to the same invention and the text of the prior art rejection can be found in the previous Office Action.  Therefore, the Examiner maintains that the references cited and applied in the last office actions for the rejection of the claims are maintained in this office action.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.        Claims 1-2, 4-6, 9, 10, 12, 15, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miao et al. (US#2016/0127959) in view of Wang et al. (US#9,538,563). 
 	Regarding claims 1, 4, 9, the references disclose a method and system for providing the end marker functionality in mobile networks, in accordance with the essential features of the claims.  Miao et al. (US#2016/0127959) discloses an end marker sending method (see Figs. 2, 3, 5; para [0039]-[0040], [0042]: the end-marker transmitting unit 63 transmits the end marker to the source eNB), the method comprising: receiving, by a control plane (CP) node, a session update response, wherein the session update response comprises an identifier (ID) of a source user plane path of user equipment (UE) or an ID of a target user plane path of the UE, and wherein the source user plane path comprises a user plane gateway (UP GW)(Figs. 2-3, 5; para [0005], [0016], [0041],[0066]:the end marker transmitting unit 57 generates an end marker based on the end marker information received from the P-GW 60 and transmits the generated end marker to the Target eNB); and sending, by the CP node, trigger information and the ID of the source user plane path to the UP GW based on the session update response, wherein the trigger information is used by the UP GW to send an end marker to an access network (AN) node on the source user plane path (Figs. 3-4; para [0042]-[0045], [0049]-[0053]: the end marker transmitting unit 63 transmits the end marker to the Source S-GW), and wherein the trigger information indicates to the UP GW when to send the end marker (see Figs. 3, 6; para [0039]-[0042] & [0049]-[0050]: P-GW 60 transmits an end marker, which indicates end of forwarding of the downlink data via a Source eNB, to the Source S-GW in accordance with the setting of the downlink data forwarding path).  It’s also noted that the end marker allows the source eNodeB to start to tear down GTP tunnels that were previously used for transporting user plane data between the S-GW and the source eNodeB are well known in the art.
Figs. 1, 2A; Col. 7, line 53 to Col. 9, line 46).
Regarding claims 2, 5, 10, the references further teach wherein the trigger information comprises at least one of a first traffic flow template or a timer parameter (Wang et al.: Col. 11; lines 41-55).	
Regarding claims 6, 12, the references further teach wherein the trigger information comprises the first traffic flow template; and wherein the sending, by the UP GW, an end marker to an AN node on the source user plane path based on the trigger information and the ID of the source user plane path comprises: when IP 5-tuple information of a downlink data packet for the UE that is received by the UP GW is the same as any IP 5-tuple information in the first traffic flow template, sending, by the UP GW, the end marker to the AN node on the source user ) plane path based on the ID of the source user plane path (Wang et al.: Fig. 2A; Col. 9, line 47 to Col. 10, line 13 & Col. 11; lines 41-55). 	
Regarding claims 15, 16, the references further teach wherein receiving, by the AN node, the end marker from the UP GW; sorting, by the AN node, one or more downlink data packets received on the target user plane path based on the end marker (Wang et al.: Figs. 2C, D & 3B, D; Col. 13, line 65 to Col. 14, line 21 & Col. 16, line 42 to Col. 17, line 49 & Col. 18, line 33 to Col. 19, line 31).	
One skilled in the art would have recognized the need for effectively and efficiently providing the end marker functionality in mobile networks, and would have applied Wang’s novel use of the managing a user data path and more particularly to optimized user data path management in an enhanced packet core of a long-term evolution network into Miao’s teaching .
Allowable Subject Matter
6.	Claims 3, 7, 8, 11, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein sending, by the CP node, a first flow handover indication message to the AN node, wherein the first flow handover indication message comprises the ID of the source user plane path, and wherein the first flow handover indication message is used to instruct the AN node to send a downlink data packet received by the AN node on the source user plane path to the UP GW; and sending, by the CP node, a second flow handover indication message to the UP GW, wherein the second flow handover indication message comprises the ID of the source user plane path and a second traffic flow template, and wherein the second flow handover indication message is used to instruct the UP GW to: identify, based on the second traffic flow template and the ID of the source user plane path, a data packet sent by a local network from one or more downlink data packets received by the UP GW on the source user plane path; and send the identified data packet to an 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
11.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of 
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

12.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
Mar. 20, 2021